Citation Nr: 0606933	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a skin disorder, to 
include pseudofolliculitis barbae, fever blisters, herpes 
simplex, rash, pityriasis rosea, and condyloma acuminata.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for bilateral hip pain.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

11.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1985.

The issues of entitlement to service connection for a 
bilateral hearing loss and a low back disability were denied 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) in June 1994.  The veteran was notified of that 
adverse action on June 25, 1994; he did not file a notice of 
disagreement.

The pending appeal arose from multiple decisions of the Waco 
and New Orleans, Louisiana ROs.  In October 1999, the Waco RO 
found that the veteran had not submitted new and material 
evidence to reopen a previously denied claim of service 
connection for a low back disorder.  In July 2002, the New 
Orleans RO denied service connection for PTSD, hypertension, 
and tinnitus.  The latter decision also granted service 
connection for hepatitis C, assigning it a 0 percent 
disability evaluation.  In April 2003, the New Orleans RO 
denied entitlement to service connection for a neck 
disability, a right ankle disorder, a skin disorder, a 
bilateral foot disorder, and bilateral hip pain.  This 
decision also found that new and material evidence had not 
been presented to reopen the claim of entitlement to service 
connection for a bilateral hearing loss, and awarded a 10 
percent evaluation to the service-connected hepatitis C, 
effective March 15, 2001 (the date of the claim).

The issue of entitlement to an evaluation in excess of 10 
percent for the service-connected hepatitis C is addressed in 
the Remand portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The veteran does not suffer from a chronic right ankle 
disability which can be related to his period of service.

2.  The veteran does not suffer from a chronic skin disorder, 
to include pseudofolliculitis barbae, fever blisters, herpes 
simplex, rash, pityriasis rosea, and condyloma acuminata, 
which can be related to his period of service.

3.  The veteran does not suffer from a chronic bilateral foot 
disorder which can be related to his period of service.

4.  The veteran does not suffer from a neck disability, to 
include degenerative changes, which can be related to his 
period of service.

5.  The veteran does not suffer from a bilateral hip 
disability which can be related to his period of service.

6.  The veteran does not suffer from PTSD which can be 
related to his period of service.

7.  The veteran does not suffer from tinnitus which can be 
related to his period of service, and tinnitus was not 
manifested within his first post-service year.

8.  The veteran does not suffer from hypertension which can 
be related to his period of service.

9.  The RO denied entitlement to service connection for 
bilateral hearing loss and for a low back disorder in June 
1994, and that decision was not appealed.

10.  Additional evidence submitted since the June 1994 denial 
of service connection for a hearing loss does not raise a 
reasonable possibility of substantiating the veteran's claim.

11.  Additional evidence submitted since the June 1994 denial 
of service connection for a low back disorder fails to show 
that the veteran's subsequently diagnosed low back 
degenerative disc disease (DDD) is related to his period of 
service.


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).

2.  A chronic skin condition, to include pseudofolliculitis 
barbae, fever blisters, herpes simplex, rash, pityriasis 
rosea, and condyloma acuminata, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).




3.  A chronic bilateral foot disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

4.  A neck disability, to include degenerative changes, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113,1110, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

5.  A bilateral hip disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).

6.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2005).

7.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.159, 3.307, 
3.309 (2005).

8.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

9.  Evidence received since the RO denied entitlement to 
service connection for bilateral hearing loss in 1994 is not 
both new and material, and the June 1994 decision of the RO 
is final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.385, 20.302 (2005).


10.  Evidence received since the RO denied entitlement to 
service connection for a low back disability in 1994 is not 
both new and material, and the June 1994 decision of the RO 
is final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The veteran filed his claim for service connection for 
tinnitus and hepatitis C in March 2001; he was sent a VCAA 
notice letter in November 2001.  The rating action denying 
service connection for tinnitus and awarding service 
connection for hepatitis C was issued in July 2002.  The 
veteran had filed his claim for service connection for PTSD 
and hypertension, as well his claim to reopen the previous 
denial of service connection for a hearing loss, in September 
2001.  He was sent a VCAA letter in November 2001 on the 
service connection claims; the RO issued the rating action 
denying these claims in July 2002.  In July 2002, he was sent 
a VCAA letter concerning his claim to reopen the previously 
denied request for service connection for a hearing loss; the 
rating action denying this claim was issued in April 2003.  
In August 2002, he submitted a claim for service connection 
for a neck disability, a right ankle disability, a skin 
condition, and a bilateral foot disorder.  He was sent a VCAA 
letter concerning those claims in December 2002.


The rating action denying these claims was issued in April 
2003.  Finally, the veteran filed a claim for service 
connection for a bilateral hip disability in October 2002; in 
March 2003, he was sent a VCAA letter.  The rating action 
concerning that claim was issued in April 2003.  

Clearly, the VCAA notices in this case all preceded the 
rating actions which denied the claims.  Therefore, the RO 
complied with the CAVC decision in Pelegrini v. Principi, 
supra, as to VCAA notice being provided to a claimant before 
the initial unfavorable RO decision in a claim for VA 
benefits.

These letters informed the veteran of the evidence that was 
needed to substantiate his claims.  They informed him of what 
evidence and information he should submit and what 
information and evidence VA would obtain in his behalf.  
Furthermore, he was told that he could submit any evidence 
that was relevant to his claims.  Finally, he was provided 
with statements of the case (SOCs) and supplemental 
statements of the case (SSOCs) which included the provisions 
of 38 C.F.R. § 3.159, the regulation that implemented the 
VCAA.  Therefore, the Board finds that the veteran was 
properly informed of the notification and assistance 
provisions of the VCAA and its implementing regulation.  As a 
consequence, the Board may proceed to the merits of these 
claims.

The Board further notes that the veteran filed a claim to 
reopen the denial of service connection for a low back 
disability in June 1999.  Although a person seeking to reopen 
a claim is a claimant under the terms of the VCAA, and the 
duty to notify pertains to claimants (See Quartuccio, 16 Vet. 
App. at 187), the duty to assist in obtaining evidence 
necessary to substantiate a claim does not apply to 
applications filed before August 29, 2001, to reopen a 
previously disallowed claim.  See applicability rules for 
38 C.F.R. § 3.159, as amended.  Under the law in effect at 
the time of the veteran's June 1999 application to reopen his 
claim for service connection for a low back disability, VA 
had no duty to assist him to develop evidence in support of 
his claim until the previously disallowed claim was reopened.  
See Elkins v. West, 12 Vet. App. 209, 218 (1999).  

II.  Applicable Laws and Regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service on or after 
January 1, 1947, and either hypertension or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005 ); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

B.  New and material evidence

The request to reopen the claim for entitlement to service 
connection for a low back disorder was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  Consequently, this issue will be 
decided under the older version of the regulations.  However, 
the request to reopen the claim of service connection for 
bilateral hearing loss was received after August 29, 2001; 
thus, the revised version of 38 C.F.R. § 3.156(a) will apply 
to this issue.

The older version of the applicable regulation states that 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The revised version of the applicable regulation states that 
a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

It is also noted that the Board must determine itself whether 
new and material evidence has been submitted to reopen a 
claim, regardless of the finding of the RO.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)

C.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Service connection claims

1.  Right ankle

The relevant evidence of record included the service medical 
records (SMRs).  These show that the veteran twisted his 
right ankle playing basketball in October 1979.  An X-ray was 
negative.  A contusion of the right ankle was diagnosed.  In 
1980, he twisted the right ankle again as he was stepping off 
a curb.  He had full range of motion of the ankle, with 
minimal swelling.  An X-ray showed no fracture.  The 
assessment was soft tissue injury of the right ankle.  The 
periodic examination conducted in March 1985 showed that his 
musculoskeletal system was within normal limits.

The veteran submitted numerous VA treatment records developed 
between 1999 and 2004.  These did not show any complaints of, 
or treatment for, a right ankle disability.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a chronic 
right ankle disability is not warranted.  While the veteran 
had twisted his right ankle on two occasions in service, 
there is no indication that this resulted in the development 
of a chronic right ankle disorder.   This conclusion is 
supported by the SMRs, which show no complaints concerning 
his right ankle from 1980 to his date of discharge in 
December 1985, as well as by the silence of the post-service 
treatment records which do not show any diagnosis or 
treatment referable to a right ankle disorder.  Therefore, 
the evidence of record does not support a finding of service 
connection for a right ankle disability, and the 
preponderance of the evidence is against the veteran's claim.  

2.  Skin disorders, to include pseudofolliculitis barbae, 
fever blisters,
herpes simplex, rash, pityriasis rosea, and condyloma 
acuminata

The SMRs show that the veteran was placed on a limited-duty 
profile for pseudofolliculitis barbae in April 1973.  This 
was continued in April 1974.  In March 1978, he had recurrent 
fever blisters.  In September 1978 and January 1981, he was 
diagnosed with condylomata acuminata.  Herpes simplex of the 
penis was noted in August 1981.  In December 1981, he had 
small bumps all over his body, which had been present for 
about 5 hours.  He had a erythematous maculopapular eruptions 
on the upper trunk and over the proximal upper extremities.  
Pityriasis rosea was diagnosed.  The periodic examination 
conducted in March 1985 found that his skin was normal, 
without rashes.

A March 2000 VA treatment record notes that the veteran had 
chronic generalized erythematous macules.  He also had scaly 
scars from a previous healed rash on the upper extremities.

The veteran was admitted to a VA Domiciliary in August 2001. 
On the 24th of that month, he had a few circular areas around 
the left antecubital fossa that lacked pigmentation.  
However, VA treatment records developed between 2002 and 2004 
make no mention of any rashes or other skin complaints.

Upon review of the evidence of record, it is found that 
entitlement to service connection for a skin condition, to 
include pseudofolliculitis barbae, fever blisters, herpes 
simplex, rash, pityriasis rosea, and condyloma acuminata is 
not warranted.  While each of these conditions was noted in 
the SMRs, the Board finds that they did not result in the 
development of a chronic skin disorder.  This is supported by 
the lack of any treatment for skin complaints from 1981 to 
his date of discharge in December 1985, and by the lack of 
any evidence of treatment for a chronic skin disorder between 
his date of discharge and 2000.  Finally, while the veteran 
does appear to have developed a generalized skin disorder 
manifested by generalized erythematous macules, there is no 
objective evidence of an etiological link between this later 
disorder and the acute disorders treated during service.  As 
a consequence, the preponderance of the evidence is against 
the veteran's claim for service connection for a skin 
condition, to include pseudofolliculitis barbae, fever 
blisters, herpes simplex, rash, pityriasis rosea, and 
condyloma acuminata.

3.  Bilateral foot condition

The relevant evidence of record includes the veteran's 
service medical records.  He had twisted his right ankle in 
October 1979.  An X-ray of the right foot obtained at that 
time was negative.  In February 1985, he complained of left 
foot pain of three days duration.  He denied any trauma.  The 
examination was essentially normal.  The periodic examination 
conducted in March 1985 contained no complaints concerning 
the feet, and the musculoskeletal examination was within 
normal limits.

VA treatment records indicate that the veteran reported 
bilateral foot pain in August 2002.  The examination found 
that the soles of his feet were tender.  Chronic foot pain 
was noted on August 22, 2002.  In April 2003, he was noted to 
have tinea pedis.

After a careful review of the evidence of record, thr Board 
finds that entitlement to service connection for a bilateral 
foot disorder is not warranted.  While there was a complaint 
of left foot pain made in service, the Board finds that there 
is no indication in record that this complaint is consistent 
with the development of a chronic foot condition in service.  
The evidence indicates that the veteran made no additional 
complaints in service, and the March 1985 periodic 
examination had found that his musculoskeletal system was 
within normal limits.  Moreover, there were no complaints 
concerning the feet until 2002, several years following his 
separation from service.  The silence of the post-service 
records militates against a finding that the veteran had 
developed a chronic foot disorder related to the one episode 
of left foot pain noted in service.  Moreover, there is no 
objective evidence of record of an etiological link between 
the one complaint noted in the SMRs and his recent complaints 
of bilateral foot pain.  As a consequence, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral foot disorder.

4.  Neck disability

The SMRs make no mention of any neck injury or of any 
complaints concerning the neck.  The veteran had been 
involved in a motor vehicle accident in May 1985, at which 
time he sustained a laceration to the scalp.  However, there 
was no mention made of any injury to the neck in conjunction 
with that incident.

VA treatment records note that the veteran first complained 
of neck pain in 1999, which he asserted had been present 
since 1985.  An MRI performed in March 2000 found disc 
changes in the cervical spine, most prominent at C6-7.   
Degenerative joint disease was also diagnosed.  The records 
developed between 2001 and 2004 show his complaints of neck 
pain.  In August 2001, he was given a TENS unit to help with 
the pain.  He was noted to be tender to palpation over the 
bilateral trapezius areas.  


Based upon review of the evidence of record, it is found that 
entitlement to service connection for a neck disability has 
not been established.  Initially, there is no indication that 
the veteran suffered from any neck injury or disease during 
service.  The service medical records do not contain any 
reference to neck complaints.  While he had sustained a scalp 
laceration at the time of a May 1985 motor vehicle accident, 
there is no indication in the report of the treatment he 
received after this accident of any neck complaints.  The 
veteran first complained of neck in 1999, which he claimed 
had been present since 1985.  Unfortunately, there are no 
objective medical records to support his contention that his 
complaints had been present since 1985.  He has been 
diagnosed with degenerative joint and degenerative disc 
disease; however, there is no objective evidence that these 
conditions were present to a compensable degree within one 
year after his separation from service.  Therefore, there is 
no direct or presumptive basis upon which to grant service 
connection, and the preponderance of the evidence is against 
the veteran's claim for service connection for a neck 
disability.

5.  A bilateral hip disorder

The relevant evidence of record includes the veteran's 
service medical records.  These do not show any complaints 
of, or treatment for, a hip disorder.

The veteran's first complaint of bilateral hip pain was made 
in VA treatment records developed between 2000 and 2002.  The 
records developed between 2003 and 2004 make no mention of 
any hip complaints.

Based upon the evidence of record, the Board finds that 
entitlement to service connection for a bilateral hip 
disability has not been established.  While the veteran has 
made recent complaints of hip pain, no hip disability has 
been diagnosed.  Moreover, even if the Board were to assume 
that a current disorder of the hips exists, there is no 
indication of any hip complaints in service to which such a 
disorder could be etiologically linked.  Therefore, service 
connection has not been established, and the preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral hip disability.

6.  Post-traumatic stress disorder

The veteran's DD Form 214 indicates that he trained as a 
medical specialist and a computer repairer.  He received the 
National Defense Service Medal.  There was no indication that 
he had received any awards or decorations indicative of 
participation in combat with enemy forces.  

The veteran submitted a stressor statement in which he said 
that he had been stationed in Germany.  He said that, during 
a training exercise, a shell had exploded when a tank 
commander was trying to fire it.  The veteran said that three 
men in the tank were burned to death.  He stated that he had 
dreams about this incident.

The veteran had been hospitalized at different VA facilities 
in 2001 (June 20 to August 2; August 2 to 23; and August 23 
to November 26, 2001) for the treatment of polysubstance 
abuse.  He had abused cocaine, alcohol, and various opiates.  
On August 23, he referred to two alleged in-service 
stressors:  the first concerned the soldiers who had been 
burned to death in the tank and the other involved a 4 to 5 
year old girl who had been brought in after drowning.  He had 
attempted to revive her, but had been unable to do so.  He 
denied having received any psychiatric treatment, and did not 
have a psychiatric diagnosis.  He also denied being involved 
in any combat.  In October 2001, he endorsed having intrusive 
thoughts, nightmares, sleep problems, and flashbacks.  He 
stated that he had dreams of pulling dead soldiers from 
tanks, and of the little girl who had drowned.  A diagnosis 
of PTSD was made.  However, it was commented that this 
diagnosis had been based solely upon the veteran's self-
reportage.  In 2003, he was noted to have depression.

After a careful review of the record, it is found that 
entitlement to service connection for PTSD is not warranted.  
The Court of Appeals for Veterans Claims, in West v. Brown, 7 
Vet. App. 70, 76 (1994) held, "Where ". . . the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Rather, the stressor 
must be corroborated by independent evidence of record.  In 
the instant case, the veteran has not provided any evidence 
of a stressor that is specific enough to request 
verification, despite having been asked to provide such 
information.  Such corroboration of the claimed stressors is 
essential in this case, since the veteran was not engaged in 
combat with the enemy.  While there is one diagnosis of PTSD 
in the record, the examiner had commented that this had been 
based entirely upon history provided by the veteran, and not 
upon a review of the evidence of record.  A diagnosis that is 
based solely upon a veteran's unsubstantiated history cannot 
form the basis of a valid claim.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  

Therefore, in view of the foregoing, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

7.  Tinnitus

The relevant evidence of record included the veteran's 
service medical records.  These do not show any complaints 
of, or treatment for, tinnitus.

The veteran was admitted to a VA facility for detoxification 
and rehabilitation in August 2001.  On August 7, he 
complained of ringing in the ears.  On the 22nd of that 
month, he again complained of tinnitus.  The examination of 
the ears was essentially within normal limits.  In April 
2003, he again complained of tinnitus, with decreased 
hearing.  He stated that this was secondary to the noise of 
firearms in service.  

Review of the evidence leads to the conclusion that 
entitlement to service connection for tinnitus is not 
warranted.  There is no indication that this disorder was 
complained of, or was present, during service.  The SMRs make 
no mention of such a disorder.  Moreover, to the extent that 
tinnitus may be considered an organic disease of the nervous 
system, it was not found until 2001, several years following 
his discharge from service.  While the veteran has expressed 
his opinion that this condition is related to noise exposure 
in service, he is not competent, as layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.

8.  Hypertension

The relevant evidence of record includeds the SMRs, which do 
not show any complaints of, or treatment for, hypertension.

This first diagnosis of hypertension was made, at the 
earliest, in 1999.  Since that time, the veteran has been on 
medication to control the disorder.

Upon careful review of the evidence of record, the Board 
finds that entitlement to service connection for hypertension 
has not been established.  There is no indication that this 
condition was present in service.  Nor is there any evidence 
to suggest that it was present to a compensable degree within 
one year of the veteran's discharge from service.  To the 
contrary, the first mention of this disorder was not made 
until 1999, some 14 years after his separation.  In addition, 
the veteran has not presented or referred to any objective 
evidence that would suggest a link between his recently 
diagnosed hypertension and his period of service.  Therefore, 
there is no direct or presumptive basis upon which to grant 
service connection for this condition.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.

B.  Requests to reopen final claims

1.  Bilateral hearing loss

The evidence that was of record at the time the RO denied 
entitlement to service connection for a bilateral hearing 
loss in June 1994 included the veteran's SMRs.  These records 
contained no complaints or treatment referable to bilateral 
hearing loss.  At the time of his periodic examination 
conducted in March 1985, his hearing was reported as normal.

Based upon that evidence, the RO had denied entitlement to 
service connection in June 1994.

The evidence added to the record since the above final denial 
includes numerous VA treatment records developed between 1999 
and 2004.  These showed a diagnosis of left mild high 
frequency sensorineural hearing loss, and right mild to 
moderately severe high frequency sensorineural hearing loss.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened, and the RO's June 1994 decision remains final.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2005).  The VA treatment records submitted by the veteran 
are new, in that they were not previously before agency 
decisionmakers.

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, that is, that he has a hearing loss that 
either began in service or to a compensable degree within one 
year of his separation from service.  The evidence merely 
shows that he was diagnosed with bilateral hearing loss in 
2001; it does not indicate that it began in service or that 
it was present to a compensable within one year of his 
discharge from service.  There continues to be no competent 
evidence that links any diagnosed bilateral hearing loss to 
the veteran's period of service.  

It is concluded, therefore, that the veteran has not 
presented new and material evidence to reopen his claim for 
service connection for a bilateral hearing loss.

2.  Low back disorder

The evidence that was of record at the time the RO considered 
this claim in June 1994 included the veteran's service 
medical records.  The only reference to a "backache" in 
service was related to a probable diagnosis of prostatitis.  
However, there was no diagnosis of a back disability.  Nor 
was there any indication of any back injury in service.  
While the veteran had been involved in a motor vehicle 
accident in May 1985, at which time he sustained a laceration 
to the scalp, there was no mention of any back complaints.  

In June 1994, the RO denied the claim for service connection, 
noting the negative SMRs and the lack of any current 
diagnosis of a low back disorder.

The evidence added to the record since this denial includes 
numerous VA treatment records developed between 1999 and 
2004.  These reflect recurrent complaints of low back pain, 
as well as a diagnosis of degenerative disc disease in 1999.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim may not 
be reopened, and the June 1994 decision by the RO remains 
final.

As noted above, "new" evidence means more than evidence 
which was not previously physically of record.  To be "new" 
the additional evidence must be more than merely cumulative.  
The additional evidence in this case is new, in the sense 
that it was presented to establish that the veteran does have 
a current back disorder, namely degenerative disc disease.

However, the additional material is not "material" 
evidence.  The additional evidence must bear directly and 
substantially upon the specific matter under consideration 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2000).  In the instant case, the 
evidence contains no objective proof whatever that the 
veteran suffered from a back injury in service.  While it 
does show a current diagnosis of DDD of the low back, it 
still does not establish that the veteran sustained any back 
injury in service, or that he had developed degenerative disc 
disease to a compensable degree within one year of his 
separation from service.  Therefore, a review of this 
evidence clearly does not show that it is so significant that 
it must be considered in order to decide the merits of the 
claim. As a result, the evidence is not "material" and does 
not serve to reopen his claim for service connection for a 
low back disorder.

ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a skin condition, to 
include pseudofolliculitis barbae, fever blisters, herpes 
simplex, rash, pityriasis rosea, and condyloma acuminata is 
denied.

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for bilateral hip pain is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disability, the benefit sought on appeal is denied.


REMAND

The veteran has requested that he be awarded an evaluation in 
excess of 10 percent for his service-connected hepatitis C 
residuals.  He has stated that these residuals are more 
disabling than the current disability evaluation would 
suggest.

A review of the record indicates that the veteran's hepatitis 
C residuals were last examined by VA in April 2002, almost 4 
years ago.  The remoteness of this examination, coupled with 
the veteran's assertions that his residuals have worsened 
since then, suggests that another VA examination would be 
helpful in this case in determining the current nature and 
degree of severity of his hepatitis C residuals.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination in order to fully evaluate the 
current nature and degree of severity of his 
service-connected hepatitis C.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.

a.  The examination should note whether 
the veteran suffers from daily fatigue, 
malaise, and anorexia (without weight 
loss or hepatomegaly) requiring dietary 
restriction or continuous medication;, or 
whether he has incapacitating episodes 
(with symptoms such as fatigue, nausea, 
vomiting, anorexia, arthralgia, right 
upper quadrant pain) having a total 
duration of at least 2 weeks, but less 
than four weeks, during the past 12 month 
period.

b.  A complete rationale for any 
diagnosis and opinion expressed, with 
appropriate reference to the clinical 
findings, must be provided.

2.  The veteran is hereby advised of the 
importance of reporting for any scheduled 
examination, and of the potential 
consequences of failing to so report.  See 
38 C.F.R. § 3.655 (2005).

2.  Once the above-requested development has 
been completed, the veteran's claim for an 
evaluation in excess of 10 percent for the 
service-connected hepatitis C should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case (SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


